DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 Claim Rejections - 35 USC § 112
Claims 24-28, 30, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “wherein the step of chemically treating preferably is performed in at least two partial steps” is vague because “preferably” doesn’t clearly set the metes and bounds for the claim.  It is not clear whether the chemical treating would require the two steps or just 1 step.  The term can be simply deleted.
 For the purpose of examination, the step of chemical treatment is performed in at least two partial steps cited in the claim.  
Claims 25-28, 30, and 31 are rejected for depending on rejected claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 32-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (WO 01/17794A1) and in view of Mitsumori et al. (US 5,783,790), Everett (US 2,367,715) and Harry (US 2,612,682).
 	With respect to claims 17, 18, 32-34 Hutchison describes a method for forming graphic arts impression die plate (structured press element) comprising: providing an element of metal such as Cu, steel (page 6); providing a mask of photoresist made of methacrylate on the surface of the metal; treating/etching the exposed surface (non-shielded) portions of the metal; removing the photoresist to provide a structure with a depth of metal (cu) at about 0.762 mm (pages 7, 8).  Unlike claimed invention, Hutchinson doesn’t describe a step of treating the metal surface with a liquid with ultrasonic waves at frequency between 20-100 kHz, 25-50 kHz, 20-30 kHz, or 40-50 kHz.  Mitsumori decribes a cleaning method wherein a structure is immersed in a cleaning liquid while being irradiated with ultrasonic waver at a frequency in a claimed range of 20-100 kHz (col. 2, lines 55-65; col. 3, lines 8-14; col. 8, lines 36-40).  It would have been obvious for one skill in the art before the effective filing date of the invention to apply ultrasonic waver in the claimed range of 20-100 kHz in light of Mitsumori because he teaches that ultrasonic wave at such frequency improves in removing particles and metals and such frequency is preferable for removing resist and/or organic substances adhering to the surface of the structure (col. 6, lines 49-56; col. 8, lines 35-40).  This would clean the substrate to remove any resist and/or organic substances in order to prepare the metals surfaces for handling and for the later processes.
 	With respect to the limitation that the metal surface is preformed at least by a milling treatment.  Hutchinson describes that the metals are preformed by cladding process which involving feeding the metals between compression rollers under high pressure and temperature (page 6, lines 12-25).  This cladding process for metals is known as cladding milling and using rolling mill as evidenced here by Harry (col. 1; col. 4, lines 8-17) and Everett (page 2, lines 8-30 of the left column and lines 14-24 of the right column).  Therefore, Hutchinson’s preformed cladding process of the metals would provide claimed the surface is preformed by at least milling treatment.
	With respect to claims 19, 37 Hutchinson doesn’t describe pretreating the surface or the press element with ultrasonic treatment.  However, ultrasonic treatment is used to clean a surface as described above; therefore, applying an ultrasonic cleaning step at any processing steps would have been obvious for one skill in the art before the effective filing date of the invention in order to provide a cleaned and contamination-free surface before applying the photoresist mask.
Claims 22, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori as applied to claim 17 above, and further in view of WO 2007/147376 (WO ‘376).
 	With respect to claim 22, applied prior art above doesn’t describe providing the photoresist mask by means of a digital printing technique directly on the surface.  Such technique is known and practiced by one skill in the art as shown here by WO ‘376 (page 2).  Therefore, in the absent of unexpected results, using known technique without changes in their respective functions, in this case using printing technique to provide photoresist mask on a surface, would provide the mask pattern on the metal surface with expected results.
 	With respect to claims 35, 36, WO ‘376 further teaches extensive rinsing processes in between steps of forming the photoresist mask to prepare the surface for subsequent steps (page 1).  Even though WO ‘376 is silent about using cold water having minerals of more than 40 mg/l for the rinsing steps.  However, using any type of known water such as hard water with minerals concentration of more than 40 mg/l (please see cited Mahmoud cited below for minerals concentration of hard water) would have been obvious for one skill in the art before the effective filing date of the invention as long as it can rinse the surface for the subsequent steps with expected results.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori, and further in view of Wang et al. (US 2002/0170878).
 	With respect to claim 23, the applied prior art above doesn’t describe at least an infrared radiation treatment of the photoresist.  However, it is a known step in the process of forming and developing of a photoresist layer shown here by Wang, who describes using infrared light to dry the photoresist after the coating step (paragraph 25).  One skill in the art before the effective filing date of the invention would find it obvious to use infrared radiation in order to dry the coating photoresist with expected results.
Mahmoud et al is cited to show the prior art (paragraph 51).

 	 Allowable Subject Matter
Claims 24-28, 30, 31  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The closes prior art Hutchinson while describes etching the metals surface with a photoresist mask; however, his method doesn’t teach etching the metal surface is performed with the surface directed downward and in at least two partial steps wherein the first step is done at a temperature of more than 35 degrees C and the second step is done at a temperature less than 30 degrees C.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19, 22-23, 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        7/14/2022